DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1 and 3-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
	
Claims 1 and 3-6 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method comprising the amendment to claim 1 in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
4. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



					/ISMAIL A MUSE/                                                           Primary Examiner, Art Unit 2819